                                                                  DINSMORE & SHOHL LLP
                                                                  191 West Nationwide Boulevard ^ Suite 300
                                                                  Columbus, OH 43215
                                                                  www.dinsmore.com
                                                                  Elizabeth E. Cary
                                                                  (614) 628-6951 (direct) ^ (614) 628-6890 (fax)
                                                                  elizabeth.cary@dinsmore.com




December 2, 2019

Via ECF and email
Magistrate Judge Stewart D. Aaron
United States District Court
Southern District of New York                                        12/2/2019
500 Pearl Street, Room 1970
New York, NY 10007
Email: Aaron_NYSDChambers@nysd.uscourts.gov

Re:    Duplesse v. G4S Secure Solutions (USA), Inc., et al
       Case No.: 18-cv-07776 (AKH)
       Uncontested Motion to Adjourn Settlement Conference

Your Honor,

        This office represents the Defendants in the above referenced action which Plaintiff
brought under the Uniformed Services Employment and Reemployment Rights Act of 1994, 38
U.S.C. §§4301 et seq. (“USERRA”), the New York State Human Rights Law, New York EXEC.
Law § 290, et seq. (“NYSHRL”), and the New York City Human Rights Law, Title 8 of the
Administrative Code of the City of New York, as amended (“NYCHRL”). This case was referred
to you for a settlement conference, which is currently scheduled for Thursday, December 5, 2019,
at 10:00 a.m.. We request that this conference be adjourned to sometime January 13-16, 2020.
Plaintiff has advised he consents to this request.

        The Parties are requesting this adjournment for several reasons. First, local counsel,
Elizabeth Cary, is expecting a child on December 19, 2019 and has been advised by her doctor not
to travel outside of Ohio so close to the due date. Second, pro hac vice counsel, Kelly Eisenlohr-
Moul, was planning to attend the conference on behalf of Defendants. However, she has developed
her own health issues which prohibit her from travelling to the conference as planned.

        Given the above, and Plaintiff’s counsel’s consent, it is respectfully requested the Court
grant the Parties’ request to adjourn the settlement conference until sometime January 13-16, 2020.

       We thank the Court for its courtesy in this regard.
Sincerely,




Elizabeth E. Cary, Esq.



cc:    Amit Kumar, Esq., Attorney for Plaintiff
       Kelly Eisenlohr-Moul, Esq., Attorney for Defendants, admitted pro hac vice




 ENDORSEMENT: Request GRANTED. The settlement conference before Magistrate Judge
 Aaron is adjourned until January 16, 2020 at 10:00 a.m. in Courtroom 11C, United States
 Courthouse, 500 Pearl Street, New York, NY 10007. The parties must comply with the
 Settlement Conference Procedures for Magistrate Judge Stewart D. Aaron, available at http://
 www.nysd.uscourts.gov/judge/Aaron. SO ORDERED.
 Dated: December 2, 2019
